      CASE 0:19-cv-02826-PJS-TNL Document 34 Filed 06/17/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Camille A. Abboud,
                                                  Case No. 19-cv-2826 (PJS/TNL)
                       Plaintiff,

 v.                                                           ORDER

 Xcel Energy, Inc., et al.,

                       Defendants.


 Camille A. Abboud, 46 Chandler Drive, St. Johns, FL 32259 (pro se Plaintiff); and

 Melissa Raphan, Dorsey and Whitney LLP, 50 South Sixth Street, Suite 1500,
 Minneapolis, MN 55402 and Dayna L. Dowdy, Meghan W. Martinez, and Sarah Nolan,
 Martinez Law Group, P.C., 720 S. Colorado Blvd., Suite 1020-S, Denver, Colorado,
 80246.


       This matter is before the Court on Plaintiff’s Second Motion for Continuance for

Health Reasons. (ECF No. 33). For the reasons set forth below, the Court will grant the

motion.

 I.    BACKGROUND

       Plaintiff Camille A. Abboud has filed suit, alleging claims under Title VII of the

Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, and

Minnesota common law. (ECF No. 1, p. 3). On April 8, 2020, Abboud moved to stay or

continue the matter for approximately six months, so that he could receive treatment for

significant health issues. (ECF No. 30). Defendants took no position on the motion. (ECF

No. 31). The Court ordered the matter stayed until July 16, 2020. (ECF No. 32).


                                            1
      CASE 0:19-cv-02826-PJS-TNL Document 34 Filed 06/17/20 Page 2 of 3



       Abboud now seeks a second stay so that he may continue to focus on his medical

treatment. (ECF No. 33). He indicates that treatment will last, at a minimum, several more

weeks. (ECF No. 33). He further indicates that Defendants informed him that they take no

position on this motion as well. (ECF No. 33).

II.    ANALYSIS

       “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238 (8th Cir. 2013). “While the

Court’s inherent power to manage its docket places this decision within the Court’s broad

discretion, “the proponent of a stay bears the burden of establishing its need.” KK Motors,

Inc. v. Brunswick Corp., No. 98-cv-2307, 1999 WL 246808 (D. Minn. Feb. 23, 1999

“Because a stay of proceedings has the potential to damage the party opposing it, the

decision to stay should weigh the ‘competing interests and maintain an even balance,’

recognizing that the Supreme Court has counseled moderation in use.” In re Wholesale

Grocery Prods. Antitrust Litig., No. 09-md-2090, 2013 WL 6533154 (D. Minn. Dec. 13,

2013) (quoting Landis v. North American Co., 299 U.S. 248, 255 (1936)).

       For the same reasons as before (ECF No. 32), the Court will extend the stay of the

matter. Abboud has again established good cause for a stay. Nor is there anything in the

record to establish a stay would cause Defendants prejudice. The Court therefore will

extend the stay an additional 90 days. Abboud may again reapply to extend the stay if he

believes a further stay is necessary given the status of his treatment.



                                              2
         CASE 0:19-cv-02826-PJS-TNL Document 34 Filed 06/17/20 Page 3 of 3



III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiff’s Second Motion for Continuance for Health Reasons (ECF No. 33) is

GRANTED AS FOLLOWS:

                 a. The matter is stayed until October 14, 2020.

                 b. The stay shall lift automatically, absent further order from the Court.

       2. All prior consistent orders remain in full force and effect.

       3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


Date: June 17, 2020                                         s/ Tony N. Leung
                                                     Tony N. Leung
                                                     United States Magistrate Judge
                                                     District of Minnesota

                                                     Abboud v. Xcel Energy, Inc., et al.
                                                     Case No. 19-cv-2826 (PJS/TNL)




                                                 3
